In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                  No. 02-18-00303-CV

$2,424.21 IN U.S. CURRENCY AND 2013          §    On Appeal from
VOLKSWAGEN PASSAT, Appellant
                                             §    Criminal District Court No. 4

V.                                           §    of Tarrant County (S-13438-17)

                                             §    July 18, 2019

THE STATE OF TEXAS, Appellee                 §    Opinion by Justice Womack

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. It is ordered that the judgment of the trial

court is reversed, and the case is remanded to the trial court for a new trial.

       It is further ordered that appellee The State of Texas shall bear the costs of this

appeal, for which let execution issue.

                                         SECOND DISTRICT COURT OF APPEALS



                                         By /s/ Dana Womack
                                            Justice Dana Womack